Pannell, Presiding Judge,
concurring specially.
It is my opinion that it is unnecessary to determine whether a tenant in common may by himself increase the rent of premises leased to another under a tenancy at will, without the consent of his co-tenant in common. Whether or not this can be done, it is settled law that co-tenants in common are seized per my et per tout of the whole estate, and are each entitled to possession of the whole, and one co-tenant is not entitled to possession as against another co-tenant or one holding under him, and a dispossessory proceeding does not lie under such circumstances. See Motor Aid v. Ray, 53 Ga. App. 772, 774 (187 SE 120). While in that case an estate for years was conveyed to the third party, I do not think there should be a material difference where, as in the present case, only a usufruct was conveyed, as the right of possession would be the same in either case, and that is all that is involved here. A dispossessory proceeding was not the remedy here. See Motor Aid v. Ray, supra, p. 776.
I would affirm the trial judge with direction that he vacate his previous rulings relating to the right to change the rents, and enter a judgment based upon the fact that a possessory warrant is an improper remedy.
I might add that in my opinion, Code § 102-102 (5) has no application whatsoever to a tenancy in common situation, as intimated in Division 2 of the opinion.
I further disagree with the statement in Division 3 of the opinion, intimating that rents from property held by tenants in common who are equal owners can be divided unequally between them. See Code § 85-1004; Huff & Chambers v. McDonald, 22 Ga. 131.
*30I am authorized to state that Judge Marshall joins me in this special concurrence.